This is an appeal by the alleged employer and insurance carrier from an award by the Workmen’s Compensation Board granting compensation to Theodore Steinberg, claimant. The employer operated a building at 700-708 Lydig Avenue, New York, N. Y. The claimant was employed as a painter. On May 10, 1944, while working for the employer in said building and while on a ladder doing painting work, the ladder slipped and fell and claimant sustained the injuries on which the award was made. The board found that 700 Lydig Realty Corp. was the employer and that claimant was the employee of said corporation. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., |Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.